                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEANDRE FURLOUGH,                                  Case No. 18-cv-02990-SVK
                                   8                   Plaintiff,
                                                                                           ORDER ON CROSS-MOTIONS FOR
                                   9            v.                                         SUMMARY JUDGMENT
                                  10    CAPSTONE LOGISTICS, LLC, et al.,                   Re: Dkt. Nos. 43, 46
                                  11                   Defendants.

                                  12          Plaintiff DeAndre Furlough, a former employee of Defendants Capstone Logistics, LLC
Northern District of California
 United States District Court




                                  13   and Pinnacle Workforce Logistics, LLC, sues Defendants on individual and putative class action
                                  14   bases for engaging in various wage and hour violations under the California Labor Code and the
                                  15   applicable Industrial Wage Commission (“IWC”) Wage Order. ECF 1 (Complaint). After
                                  16   removing the action from Santa Clara County Superior Court to this Court, Defendants moved to
                                  17   compel individual arbitration of Plaintiff’s claims pursuant to an arbitration agreement contained
                                  18   in materials that Defendants contend Plaintiff received and acknowledged during the hiring
                                  19   process. ECF 23. On September 24, 2018, the Court denied the motion to compel arbitration,
                                  20   holding that there were issues of fact concerning whether an arbitration agreement exists and
                                  21   setting a jury trial on that issue. ECF 32 (the “September 24 Order”). All parties have consented
                                  22   to the jurisdiction of a magistrate judge. ECF 10, 13.
                                  23          After conducting discovery on the issue of whether an arbitration agreement exists, both
                                  24   sides have now moved for summary judgment on that issue. ECF 43, 46. The Court held a
                                  25   hearing on April 30, 2019. Based on a careful review of the parties’ submissions, arguments at the
                                  26   hearing, the case file, and relevant law, and for the reasons discussed below, the Court finds that
                                  27   an arbitration agreement exists and therefore DENIES Plaintiff’s motion for summary judgment
                                  28   and GRANTS Defendants’ motion for summary judgment. As also discussed below, the Court
                                   1   will hold a status conference on June 11, 2019 to discuss what issues remain in the case and how

                                   2   to proceed in light of this ruling.

                                   3   I.      FACTUAL BACKGROUND

                                   4           A.      Plaintiff’s employment application and offer

                                   5           Plaintiff was employed by Capstone as a freight handler from approximately September

                                   6   14, 2017 to December 20, 2017. ECF 1 (Complaint) at ¶ 5. Plaintiff had previously been

                                   7   employed by Capstone for several months in 2015. Id.

                                   8           At the time Plaintiff applied for employment with Capstone in 2017, Capstone used

                                   9   Recruiting Management (“RM”), a paperless web-based system developed by ADP for tracking

                                  10   employment applicants and onboarding new employees. ECF 44 (Declaration of Gene Weiland

                                  11   (“Weiland Decl.”)) at ¶ 4. In support of their motion for summary judgment, Defendants provided

                                  12   a printed log of Plaintiff’s interactions with RM. See ECF 44-1 (the “RM Log”); ECF 44 at ¶¶ 17-
Northern District of California
 United States District Court




                                  13   18.

                                  14            The RM Log shows the following activity with respect to Plaintiff’s application for

                                  15   employment. On September 7, 2017, Plaintiff created an RM user profile, which included a user

                                  16   name and password. RM Log at CAPSTONE-FURLOUGH000281 (9/7/17 2:01 entry); Weiland

                                  17   Decl. ¶ 19. On the same date, Plaintiff completed an employment application for a freight handler

                                  18   position on RM. RM Log at CAPSTONE-FURLOUGH000279-281; Weiland Decl. at ¶¶ 20-21.

                                  19   On September 11, 2017, Capstone extended Plaintiff a conditional offer of employment as a

                                  20   freight handler with a tentative start date of September 15, 2017. RM Log at CAPSTONE-

                                  21   FURLOUGH000278 (1:25 p.m. entry); Weiland Decl. at ¶ 22.

                                  22            Plaintiff does not dispute that he applied for a freight handler position through RM, or that

                                  23   he received an offer of employment through RM. ECF 46 at 8.

                                  24           B.      Completion of onboarding form

                                  25           On September 13, 2017, Plaintiff logged into RM using his user name and password and

                                  26   provided an electronic signature to accept his offer of employment. RM Log at

                                  27   CAPSTONE_FURLOUGH000278 (9/13/17 5:10 p.m. and 5:11 p.m. entries); Weiland Decl. at

                                  28   ¶¶ 24-25.
                                                                                         2
                                   1          RM then generated an email to Plaintiff using the “OF – Hourly Rate Accepted” template.”

                                   2   RM Log at CAPSTONE_FURLOUGH000278 (9/13/17 5:12 p.m. entry); Weiland Decl. at ¶ 27.

                                   3   The email stated: “Congratulations on accepting the position of Freight Handler – Req. 83.

                                   4   Please use the following link to complete your New Hire Paper Work, Section 1 of Ei9, and your

                                   5   Tax Forms: Please click here.” Weiland Decl. ¶ 27; see also ECF 23-8.

                                   6          Plaintiff viewed the email at 5:28 p.m. on September 13, 2017. RM Log at

                                   7   CAPSTONE_FURLOUGH000278 (9/13/17 5:28 p.m. entry); Weiland Decl. ¶ 28. He then

                                   8   clicked on the link in the email at 5:29 p.m. RM Log at CAPSTONE_FURLOUGH000278

                                   9   (9/13/17 5:29 p.m. entry); Weiland Decl. ¶ 29. Plaintiff completed his tax forms the same day at

                                  10   5:30 p.m. RM Log at CAPSTONE_FURLOUGH000278 (9/13/17 5:30 p.m. entry); Weiland

                                  11   Decl. ¶ 31.1 Plaintiff does not dispute that he completed his tax forms on RM. ECF 46 at 8.

                                  12          The RM log shows that at 5:30 p.m. on September 13, 2017, following completion of his
Northern District of California
 United States District Court




                                  13   tax forms, Plaintiff proceeded to the “onboarding_eform.” RM Log at CAPSTONE-

                                  14   FURLOUGH000277 (9/13/17 5:30 p.m. entry); Weiland Decl. ¶ 31. Defendants have presented

                                  15   evidence that the “onboarding_eform” required Plaintiff to complete a series of steps in sequence

                                  16   before advancing to the next step, and that Plaintiff: (1) completed his personal information,

                                  17   including date of birth; (2) completed his payroll election by selecting “pay card” from a drop-

                                  18   down menu; (3) identified his emergency contacts by inputting his mother’s name and telephone

                                  19   number; (4) acknowledged that he had read the Arbitration Agreement and the Loss Prevention

                                  20   Acknowledgment; (5) completed the Associate Handbook Acknowledgement and Statement of

                                  21   Receipt; (6) completed the job description acknowledgment; and (7) provided an electronic

                                  22   signature. Weiland Decl. ¶¶ 32-34; ECF 44-4 (screen prints of Plaintiff’s onboarding_eform). A

                                  23   forensic evaluation of Plaintiff’s cell phone conducted by a neutral expert found evidence that

                                  24
                                       1
                                  25    The RM Log shows that Plaintiff started his tax forms in symmetry on September 13, 2017 at
                                       5:11 p.m., before he viewed the email with the link to the new hire materials. RM Log at
                                  26   CAPSTONE-FURLOUGH000278 (9/13/17 5:11 p.m. entry). The log shows that after he clicked
                                       on the link in the email, he was routed to symmetry where he resumed his tax forms. RM Log at
                                  27   CAPSTONE-FURLOUGH000278 (9/13/17 5:29 p.m. entry). Capstone’s Rule 30(b)(6) witness,
                                       Mr. Weiland, explained at deposition that Plaintiff was first given access to the tax forms when he
                                  28   accepted the offer at 5:11 p.m. ECF 45-2 at 53-57.

                                                                                        3
                                   1   Plaintiff’s phone was used to connect to and log into the RM system at 5:29 p.m. on September

                                   2   13, 2017. ECF 50-2.

                                   3          At 6:00 p.m. on September 13, 2017, the RM Log states that Plaintiff was “Ready for I9

                                   4   Section 1.” RM Log at CAPSTONE-FURLOUGH000277 (9/13/17 6:00 p.m. entry). Defendants

                                   5   state that a candidate cannot be “Ready for I9 Section 1” without completing each step in the

                                   6   onboarding_eform, as described above. Weiland Decl. ¶¶ 34, 40, 43.2

                                   7          The RM Log shows that on September 14, 2017, Plaintiff was assigned a paycard number.

                                   8   RM Log at CAPSTONE-FURLOUGH000277 (9/14/17 11:13 a.m. entry). His start date was

                                   9   updated to September 14, 2017. Id. Shortly thereafter, he was sent an email stating that section 1

                                  10   of his I-9 form was required. Id. (9/14/17 11:14 a.m. entry).

                                  11          The RM Log shows additional activity on the I-9 form on September 18, 2017 (RM Log at

                                  12   CAPSTONE-FURLOUGH000275-77), including completion of the I-9 on that date (RM Log at
Northern District of California
 United States District Court




                                  13   CAPSTONE-FURLOUGH000276 (9/17/17 9:28 a.m. entry)).

                                  14          C.      Arbitration provisions in onboarding documents

                                  15          As discussed above, Plaintiff acknowledged that he received and had read or would read

                                  16   Capstone’s Associate Handbook as one step in completing the onboarding_eform on September

                                  17   13, 2017. ECF 44-4 at CAPSTONE_FURLOUGH000294; Weiland Decl. at ¶¶ 32, 37. The

                                  18   Associate Handbook in effect on that date included a section on “Dispute Resolution” that stated

                                  19   that “Capstone maintains an Arbitration Program.” ECF 44-6 at p. 2. The Associate Handbook

                                  20   contains some description of the Arbitration Program but states that “[t]he terms of the Company’s

                                  21   Employment-At-Will and Arbitration Agreement, not this policy, control the arbitration program.”

                                  22   Id.

                                  23          Capstone’s Employment-At-Will and Arbitration Agreement (the “Arbitration

                                  24   Agreement”) outlines the arbitration program in more detail. See ECF 44-5 at ¶ 2 (“I and the

                                  25
                                       2
                                  26    Plaintiff points out that the note “ON – Completed” appears in the RM Log on May 21, 2018,
                                       months after Plaintiff left Capstone, but did not appear in the RM Log on September 13, 2017, the
                                  27   day that Defendants claim Plaintiff completed his onboarding_eform. Defendants explain that
                                       ADP, the RM vendor, did not add the “ON – Completed” status capability until November 2017,
                                  28   and thus it was not available at the time Plaintiff completed the onboarding process. ECF 46-4 at
                                       82-85.
                                                                                           4
                                   1   Company agree to utilize binding individual arbitration as the sole and exclusive means to resolve

                                   2   all disputes . . . .”) The 1.5-page Arbitration Agreement also includes three references to

                                   3   “signing” the agreement. Id. at ¶ 1 (“By signing below, I certify that I understand that

                                   4   employment-at-will is the sole and entire agreement between myself and the Company concerning

                                   5   the duration of my employment and the circumstances under which my employment may be

                                   6   terminated.”); ¶ 2 (“I and the Company acknowledge that by signing or refusing to sign this

                                   7   Agreement, I make no representation or demonstration of support or rejection of concerted

                                   8   activity.”); ¶ 3 (“By signing this agreement, I am agreeing to waive any substantive or procedural

                                   9   rights that I may have to bring an action on a class or collective basis.”). Despite these repeated

                                  10   references to “signing,” the Arbitration Agreement does not include a signature block. Id.

                                  11   Plaintiff checked a box acknowledging that he had read the Arbitration Agreement as part of the

                                  12   onboarding_eform. ECF 44-4 at CAPSTONE-FURLOUGH000292.
Northern District of California
 United States District Court




                                  13           D.      This litigation

                                  14           On April 13, 2018, Plaintiff filed a class action complaint in Santa Clara County Superior

                                  15   Court, alleging violations of the California Labor Code, Business and Professions Code, and the

                                  16   applicable IWC Wage Order. ECF 1. Defendants removed the action to this Court. Id.

                                  17   Defendants then moved to compel arbitration of the case or, alternatively, to dismiss or stay the

                                  18   case as duplicative of earlier-filed actions. ECF 23. On September 24, 2018, the Court issued an

                                  19   order denying Defendants’ motion. ECF 32. In the September 24 Order, the Court concluded that

                                  20   there was a factual dispute about whether an arbitration agreement exists. Id. at 7. The Court

                                  21   stated that it would hold a jury trial on the issue of formation of the agreement to arbitrate. Id.

                                  22   Because there is no dispute that if there is an agreement to arbitrate, it covers the claims made by

                                  23   Plaintiff in this case, “the jury trial will be limited to the issue of whether Plaintiff agreed,

                                  24   expressly or impliedly, to arbitrate his employment disputes with Capstone.” Id. at 7-8. The

                                  25   Court declined Defendants’ alternative request to dismiss or stay the case at that time, stating that

                                  26   it would convene a status conference following determination of the arbitration agreement issue to

                                  27   determine what issues remain in the case and how to proceed. Id. at 9.

                                  28           The parties then conducted limited discovery on the issue of whether an arbitration
                                                                                           5
                                   1   agreement exists. Now before the Court are the parties’ cross-summary judgment motions on that

                                   2   issue. ECF 43, 46.

                                   3   II.    LEGAL STANDARD

                                   4          Summary judgment is appropriate if the moving party shows that there is no genuine

                                   5   dispute as to any material fact and that the moving party is entitled to judgment as a matter of law.

                                   6   Fed. R. Civ. P. 56(a). A fact is material if it may affect the outcome of the case. Anderson v.

                                   7   Liberty Lobby, Inc., 477 U.S. 242, 248 (1985). A genuine dispute of material fact exists if there is

                                   8   sufficient evidence for a reasonable jury to return a verdict for the nonmoving party. Id. Even if

                                   9   summary judgment is not available on all claims in a case, a party may obtain partial summary

                                  10   judgment on a claim, defense, or portion thereof. Fed. R. Civ. P. 56(a).

                                  11          The party moving for summary judgment bears the initial burden of informing the court of

                                  12   the basis for the motion and identifying portions of the pleadings, depositions, answers to
Northern District of California
 United States District Court




                                  13   interrogatories, admissions, or affidavits that it believes demonstrate the absence of a triable issue

                                  14   of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                  15          A party with the burden of persuasion at trial must establish that there is no genuine issue

                                  16   of material fact regarding the elements of its claim. So. Cal. Gas Co. v. City of Santa Ana, 336

                                  17   F.3d 885, 888 (9th Cir. 2003). “The court must view the evidence in the light most favorable to

                                  18   the nonmovant and draw all reasonable inferences in the nonmovant’s favor.” City of Pomona v.

                                  19   SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th Cir. 2014). However, the party opposing summary

                                  20   judgment must direct the court’s attention to specific, triable facts. So. Cal. Gas, 336 F.3d at 889.

                                  21   “[T]he mere existence of a scintilla of evidence in support of the [nonmovant’s] position” is

                                  22   insufficient to defeat a motion for summary judgment. Id. (quoting Anderson, 477 U.S. 242, 252

                                  23   (1986)). “When the moving party has carried its burden under Rule 56(c), its opponent must do

                                  24   more than simply show that there is some metaphysical doubt as to the material facts … Where the

                                  25   record taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there

                                  26   is no ‘genuine issue for trial.’” Matsushita Elec. Industrial Co., Ltd. v. Zenith Radio Corp. (1986)

                                  27   475 US 574, 586-587 (1986).

                                  28   ////
                                                                                          6
                                   1   III.   DISCUSSION

                                   2          A.      Existence of an agreement to arbitrate

                                   3          The Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the “FAA”) reflects a “liberal federal

                                   4   policy favoring arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)

                                   5   (citation omitted). Federal courts apply state law contract principles to determine whether an

                                   6   agreement to arbitrate was formed. Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir.

                                   7   2002); 9 U.S.C. § 2. Under California law, “[p]arties are not required to arbitrate their

                                   8   disagreements unless they have agreed to do so.” Davis v. Nordstrom, Inc., 755 F.3d 1089, 1092-

                                   9   93 (9th Cir. 2014) (citing Pinnacle Museum Tower Ass’n v. Pinnacle Mkt. Dev. (U.S.), LLC, 55

                                  10   Cal. 4th 223, 236 (Cal. 2012)).

                                  11          “In California, general principles of contract law determine whether the parties have

                                  12   entered a binding agreement to arbitrate.” Harris v. TAP Worldwide, LLC, 248 Cal. App. 4th 373,
Northern District of California
 United States District Court




                                  13   381 (Cal. Ct. App. 2016) (internal quotation marks and citations omitted). An essential element of

                                  14   a contract is the consent of the parties, or mutual assent. Id. (internal quotation marks and

                                  15   citations omitted). Consent may be express or implied. Id. at 383. Consent must be

                                  16   communicated by each party to the other, and “[m]utual assent is determined under an objective

                                  17   standard applied to the outward manifestations or expressions of the parties, i.e., the reasonable

                                  18   meaning of their words and acts, and not their unexpressed intentions or understandings.’” Id. at

                                  19   381 (internal quotation marks and citations omitted).

                                  20                  1.      Plaintiff’s completion of the onboarding form

                                  21          The party seeking to compel arbitration must prove by a preponderance of evidence that a

                                  22   valid arbitration agreement exists. Knutzon v. Sirius XM Radio, Inc., 771 F.3d 559, 565 (9th Cir.

                                  23   2014). Here, as discussed above, Defendants have presented evidence that the Arbitration

                                  24   Agreement, as well as the Associate Handbook (which refers to the Arbitration Agreement), were

                                  25   part of the onboarding_eform that Plaintiff completed before beginning work at Capstone. See

                                  26   ECF 44-4; Weiland Decl. ¶ 32. Defendants’ evidence shows that Plaintiff acknowledged that he

                                  27   had read the Arbitration Agreement by checking a box on the onboarding_eform. ECF 44-4 at

                                  28   FURLOUGH-CAPSTONE000292. Plaintiff also checked a box acknowledging that he had
                                                                                         7
                                   1   received the Associate Handbook. Id. at CAPSTONE-FURLOUGH000294. In addition, Plaintiff

                                   2   provided an electronic signature on a screen containing this statement among others: “I hereby

                                   3   certify that all statements made in this application are true and correct to the best of my knowledge

                                   4   and belief.” Id. at CAPSTONE-FURLOUGH000298. Defendants argue that this evidence

                                   5   establishes by a preponderance of evidence that Plaintiff completed the onboarding_eform.

                                   6           Plaintiff challenges the evidence that he completed the onboarding_eform, including the

                                   7   acknowledgment and e-signature screens. See ECF 46 at 8-9. Specifically Plaintiff argues that

                                   8   the tax forms are “the last paperwork Mr. Furlough recalls completing related to his hiring

                                   9   process.” ECF 46 at 8. However, Plaintiff does not deny that he stayed on RM after completing

                                  10   his tax forms on September 13, 2017 or that he completed the onboarding_eform, including

                                  11   acknowledging the Arbitration Agreement and the Associate Handbook, on that date. Instead,

                                  12   Plaintiff testified as follows at his deposition:
Northern District of California
 United States District Court




                                  13           Q: Do you remember – after you electronically signed this tax form, do you remember
                                                  staying on the Capstone career site at that time and completing additional tasks?
                                  14
                                               A: No, I do not remember.
                                  15
                                               Q: Do you remember if you e-signed the tax form and then stopped doing any tasks on the
                                  16              career site, or do you just not have a recollection of what happened after that?
                                  17           A: I don’t have a recollection of what happened after that.
                                  18           Q: So it’s possible that you could have stayed on the career site and done more, or you
                                                  could have gotten off the career site; is that your testimony?
                                  19
                                               A: Yes.
                                  20
                                       ECF 45-1 at 62:17-63:6.
                                  21
                                               Testimony regarding failed recollection—such as “I don’t recall,” “I forgot,” “I’m not
                                  22
                                       entirely sure,” and “I have no independent recollection”—falls short of satisfying the requirement
                                  23
                                       that a party seeking to defeat a summary judgment motion must present evidence that would
                                  24
                                       support a judgment in his favor. Fed. Election Comm’n v. Toledano, 317 F.3d 939, 950 (9th Cir.
                                  25
                                       2002); see also Mercon Coffee Corp. v. Beanbag Storage Co., No. C-90-2961-DLJ, 1992 WL
                                  26
                                       1352743, at *3 (N.D. Cal. Oct. 15, 1992) (party’s failure to remember signing an insurance
                                  27
                                       application does not raise a genuine issue as to require submission to a jury). In light of Plaintiff’s
                                  28
                                                                                           8
                                   1   testimony cited above, especially when viewed in the context of the other evidence in this case,

                                   2   Plaintiff fails to establish a genuine dispute that he completed the onboarding_eform, including

                                   3   acknowledging the Arbitration Agreement and Associate Handbook. Moreover, any argument

                                   4   that Plaintiff did not read or understand the arbitration provisions must fail. That Plaintiff “may

                                   5   not have read or fully comprehended” the contents of those documents does not preclude a

                                   6   determination that he is bound by the Arbitration Agreement. Knepper v. Ogletree, Deakins,

                                   7   Nash, Smoak & Stewart, P.C., No. 18-cv-00303-WHO, 2019 WL 144585, at *5 (N.D. Cal. Jan. 9,

                                   8   2019) and cases cited therein.

                                   9          Similarly, Plaintiff’s challenges to the authenticity of the screen shots of Plaintiff’s

                                  10   onboarding_eform and to the sufficiency of Plaintiff’s e-signature fail. To authenticate evidence,

                                  11   the proponent must introduce “evidence sufficient to support a finding that the item is what the

                                  12   proponent claims it is.” Fed. R. Evid. 901(a). In determining authenticity, the Court may consider
Northern District of California
 United States District Court




                                  13   testimony of a witness with knowledge, as well as “the appearance, contents, substance, internal

                                  14   patterns, or other distinctive characteristics of the item, taken together will all the circumstances.”

                                  15   Fed. R. Evid. 901(b)(1), (4). Moreover, California’s Uniform Electronic Transaction Act provides

                                  16   that a “signature may not be denied legal effect or enforceability solely because it is in electronic

                                  17   form” or “because an electronic record was used in its formation.” Cal. Civ. Code § 1633.7(a).

                                  18          Here, Defendants have produced the declaration of Mr. Weiland, Capstone’s Chief

                                  19   Information Officer. ECF 44. Mr. Weiland is a “person with knowledge,” as required under

                                  20   Federal Rule of Evidence 901(b)(1), due to his familiarity with Capstone’s RM system. Id. at

                                  21   ¶¶ 3-4. Mr. Weiland has authenticated the RM Log, the onboarding_eform screenshots, the

                                  22   Arbitration Agreement and Associate Handbook, and other materials concerning Plaintiff’s hiring.

                                  23   Id. at ¶¶ 17-18, 55, 57. Mr. Weiland has also detailed the procedures necessary to complete the

                                  24   onboarding process and the particular steps of Plaintiff’s hiring and onboarding. Id. at ¶¶ 4-59.

                                  25   Similar evidence has been found sufficient to prove that an employee electronically completed and

                                  26   signed onboarding documents that contained an arbitration agreement. Trevino v. Acosta, Inc.,

                                  27   Case No. 18-cv-06529-NC, 2018 WL 3537885, at *5-7 (N.D. Cal. July 23, 2018). Accordingly,

                                  28   the Court finds that Defendants have established by a preponderance of evidence that Plaintiff
                                                                                          9
                                   1   completed and e-signed the onboarding_eform, including acknowledging that he read the

                                   2   Arbitration Agreement and received the Associate Handbook.

                                   3                  2.      Sufficiency of Plaintiff’s consent

                                   4          Plaintiff argues that even if the Court credits Defendants’ evidence concerning the

                                   5   onboarding_eform, Plaintiff’s actions do not constitute consent to the Arbitration Agreement. See

                                   6   ECF 46 at 13-15. Plaintiff cites the language from the statement he e-signed, which certified the

                                   7   truthfulness of his application, and argues that “it is unreasonable to think that anyone would

                                   8   believe they are consenting to arbitration by certifying the truthfulness of an application,”

                                   9   particularly where “[t]he Arbitration Agreement is not mentioned in this statement.” Id. at 14.

                                  10   Similarly, Plaintiff argues that electronically checking a box acknowledging the Arbitration

                                  11   Agreement “is not the same as agreeing to the terms of an agreement.” Id.

                                  12          Some cases have held that e-signing or acknowledging general statements in an
Northern District of California
 United States District Court




                                  13   employment application or receipt of arbitration-related documents does not constitute an

                                  14   agreement to arbitrate. See, e.g., Sparks v. Vista Del Mar Child and Family Servs., 207 Cal. App.

                                  15   4th 1511 (Cal. Ct. App. 2012) (holding acknowledgment of receipt of handbook insufficient to

                                  16   establish arbitration agreement where handbook included in one of many clauses an arbitration

                                  17   clause that was not specifically highlighted and there was no place for employee to acknowledge

                                  18   arbitration clause in writing); Mitri v. Arnel Mgmt. Co., 157 Cal. App. 4th 1164 (Cal. Ct. App.

                                  19   2007) (holding acknowledgment of handbook containing arbitration provision insufficient to

                                  20   establish arbitration agreement where handbook stated that employees were required to sign

                                  21   arbitration agreement and would be provided a copy of their signed arbitration agreement). In

                                  22   other cases, however, employees have been held to have consented to arbitration by similar

                                  23   actions. For example, in Davis, the plaintiff acknowledged that she received a copy of an

                                  24   employee handbook containing an arbitration provision when she first began employment.

                                  25   755 F.3d at 1092. The Ninth Circuit held that “[t]he handbook [the employee] received when she

                                  26   began work established the ground rules of her employment, including that [the employee and

                                  27   employer] would arbitrate certain disputes. She accepted employment on this basis, so there was a

                                  28   binding agreement to arbitrate.” Id. at 1093. Similarly, in Harris, a California appeals court held
                                                                                         10
                                   1   that the plaintiff employee had consented to arbitration by acknowledging receiving both the

                                   2   employee handbook and the attached arbitration agreement, where the handbook stated that the

                                   3   arbitration agreement was a prerequisite to employment and that an employee who began

                                   4   employment would be deemed to have consented to arbitration. 248 Cal. App. 4th at 383.

                                   5          As evident from the discussion of these cases, the outcome appears to turn on the specific

                                   6   facts of each case. Here, the uncontroverted facts are that Plaintiff acknowledged reading the

                                   7   Arbitration Agreement by checking a box. ECF 44-4 at CAPSTONE-FURLOUGH000292. The

                                   8   Arbitration Agreement is phrased in terms of an agreement, not a policy imposed by the company.

                                   9   See, e.g., ECF 44-5 at ¶ 2 (“I and the Company agree to utilize binding arbitration as the sole and

                                  10   exclusive means to resolve all disputes that may arise out of be related in any way to my

                                  11   employment …”). Plaintiff has presented no evidence that he affirmatively rejected the

                                  12   Arbitration Agreement. Indeed, such a claim would be inconsistent with the position Plaintiff has
Northern District of California
 United States District Court




                                  13   taken in this case, which is that he does not recall seeing the Arbitration Agreement. See Section

                                  14   III.A.1., supra The Arbitration Agreement is contained in a document separate from the Associate

                                  15   Handbook, of which Plaintiff also acknowledged receipt. ECF 44-4 at CAPSTONE-

                                  16   FURLOUGH000294. The handbook acknowledgment included statements that acknowledged

                                  17   that the handbook “outlines the policies, procedures, benefits and Associates’ responsibilities at

                                  18   Capstone Logistics” and that Plaintiff “have or will read the provisions contained in the

                                  19   Handbook.” Id. The handbook itself describes arbitration program and refers to the separate

                                  20   Arbitration Agreement. ECF 44-6 at p. 2. As part of the same onboarding_eform that contained

                                  21   the acknowledgments of the Arbitration Agreement and Associate Handbook, Plaintiff provided

                                  22   an e-signature concerning the correctness of his application. Id. at CAPSTONE-

                                  23   FURLOUGH000296. The facts and circumstances of this case lead the Court to conclude that

                                  24   Plaintiff’s check box acknowledgments and his e-signature constitute his consent to the

                                  25   Arbitration Agreement.

                                  26          Plaintiff offers several additional arguments why the Court should conclude that he did not

                                  27   consent to arbitration. First, Plaintiff emphasizes that the Arbitration Agreement contains express

                                  28   references to “signing” and there is no evidence of a signed Arbitration Agreement. See ECF 46 at
                                                                                        11
                                   1   16. Second, Plaintiff argues that he should not be found to have consented to arbitration because

                                   2   the Arbitration Agreement did not contain express language that by continuing employment, the

                                   3   employee was automatically bound to the terms of an arbitration agreement. See id. at 16-17.

                                   4   However, the authorities cited by Plaintiff in support of these arguments are distinguishable in that

                                   5   they did not involve employees who had expressly consented to arbitration. See, e.g., Bayer v.

                                   6   Neiman Marcus Holdings, Inc., 582 Fed. App’x 711, 713 (9th Cir. 2014) (holding that employee

                                   7   who had refused to sign arbitration agreement did not impliedly consent to arbitration); Gorlach v.

                                   8   Sports Club Co., 209 Cal. App. 4th 1497, 1509-11 (2012) (rejecting argument that non-signing

                                   9   employee had impliedly consented to arbitration by continuing employment after learning that

                                  10   signing an arbitration agreement was a condition of employment); Craig v. Brown & Root, Inc.,

                                  11   84 Cal. App. 4th 416, 422 (Cal. Ct. App. 2000) (holding that non-signing employee’s consent to

                                  12   arbitration could be implied by her continued employment); Mitri, 157 Cal. App. 4th at 1167
Northern District of California
 United States District Court




                                  13   (finding non-signing employee had not consented to arbitrate where arbitration policy stated

                                  14   employees would be required to sign). The cases cited by Plaintiff arose in a different context and

                                  15   do not change the Court’s conclusion that, consistent with the holdings in Davis and Harris, here

                                  16   uncontroverted evidence demonstrates that Plaintiff expressly agreed to arbitration by

                                  17   acknowledging receipt of the Arbitration Agreement and employee handbook and by

                                  18   electronically signing the onboarding_eform.

                                  19               Accordingly, the Court finds that Plaintiff consented to arbitration and thus an

                                  20   arbitration agreement exists.

                                  21          B.        FAA exemption for transportation workers

                                  22          Plaintiff argues that even if the Court finds that an agreement to arbitrate exists, he falls

                                  23   within an exemption to the FAA for transportation workers. ECF 46 at 18-20. Plaintiff contends

                                  24   that the Arbitration Agreement must therefore be evaluated under California law, especially as it

                                  25   relates to class action waivers. Defendants argue that Plaintiff waived his FAA exemption

                                  26   argument by failing to raise it in opposition to Defendants’ original motion to compel arbitration

                                  27   and, in any event, Plaintiff does not qualify for the exemption. ECF 50 at 19-22.

                                  28          The Court rejects Defendants’ argument that Plaintiff has waived the argument that he is
                                                                                          12
                                   1   exempt from the FAA. The issue of whether to compel arbitration is still before this Court, and

                                   2   therefore the Court will not conclude that Plaintiff was required to raise this argument in

                                   3   opposition to the original motion to compel arbitration.

                                   4          Turning to whether Plaintiff falls within the transportation worker exemption of the FAA,

                                   5   that exemption encompasses all “contracts of employment of seamen, railroad employees, or any

                                   6   other class of workers engaged in foreign or interstate commerce.” 9 U.S.C. § 1. The Supreme

                                   7   Court has interpreted the phrase “any other class of workers engaged in foreign or interstate

                                   8   commerce” in this exemption to apply only to “transportation workers.” Circuit City Stores Inc v.

                                   9   Adams, 532 U.S. 105, 119 (2001). It noted that “transportation workers” could be defined as

                                  10   “those workers actually engaged in the movement of goods in interstate commerce.” Id. at 112

                                  11   (internal quotation marks and citations omitted). In Veliz v. Cintas Corp., No. C 03-1180 SBA,

                                  12   2004 WL 2452851 (N.D. Cal. Apr. 5, 2004), a court in this District analyzed the characteristics
Northern District of California
 United States District Court




                                  13   that make a worker a “transportation worker.” After conducting a thorough review of the

                                  14   legislative history and case law concerning the transportation worker exception, the Veliz court

                                  15   summarized the “general trend amongst the circuits” as follows: plaintiffs who are personally

                                  16   responsible for transporting goods in interstate commerce, no matter what industry they are in, are

                                  17   transportation workers under the FAA exemption. Id. at *7. Plaintiffs who oversee the

                                  18   transportation of goods in the transportation industry are also transportation workers. Id.

                                  19   However, “[p]laintiffs who both (1) are not directly transporting goods; and (2) are not in the

                                  20   transportation industry itself, are not exempt.” Id.

                                  21          The Arbitration Agreement upon which Defendants rely directly states that Capstone’s

                                  22   “business involves interstate commerce.” ECF 44-5 at ¶ 2. Plaintiff argues that his job duties

                                  23   included “loading, unloading, and handling freight; communicating with drivers[;] and monitoring

                                  24   conditions on the docks.” ECF 46 at 19. However, Plaintiff admits that he is not a driver directly

                                  25   engaged in interstate deliveries of goods. Nor has Plaintiff demonstrated that Defendants are

                                  26   themselves in the transportation industry. Plaintiff cites a statement from Capstone’s web site

                                  27   stating that “[d]istribution centers are traditionally under pressure to lower costs while getting the

                                  28   right products delivered damage-free and on time.” ECF 53 at 8 n.1. This statement is not
                                                                                         13
                                   1   sufficient to establish that Defendants are transportation companies. Instead, the evidence

                                   2   indicates that Defendants are involved in warehouse logistics, not transportation.

                                   3          Accordingly, because Plaintiff did not directly transport goods while at Capstone and he

                                   4   has not shown that Capstone is in the transportation industry itself, Plaintiff is not a transportation

                                   5   worker falling within an exemption from the FAA.

                                   6   IV.    CONCLUSION

                                   7          Defendants have established that there is no genuine dispute of material fact concerning

                                   8   the existence of an arbitration agreement. Accordingly, the Court GRANTS Defendants’ motion

                                   9   for summary judgment that an arbitration agreement exists and DENIES Plaintiff’s cross-motion

                                  10   for summary judgment on that issue.

                                  11          On June 11, 2019 at 10:00 a.m., the Court will hold a status conference to determine what

                                  12   issues remain in this case in light of the finding that there is an arbitration agreement, as well as
Northern District of California
 United States District Court




                                  13   how to proceed on the remaining issues. The parties are ordered to file a joint statement, not to

                                  14   exceed five pages, setting forth their views on these issues no later than June 4, 2019.

                                  15          SO ORDERED.

                                  16   Dated: May 10, 2019

                                  17

                                  18
                                                                                                      SUSAN VAN KEULEN
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          14
